Citation Nr: 0710302	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to 
include as due to service-connected herpes simplex or Agent 
Orange exposure.  

2.  Entitlement to service connection for varicella zoster 
with left-side neck swelling, to include as due to service-
connected herpes simplex or Agent Orange exposure.  

3.  Entitlement to a compensable rating for herpes simplex of 
the penis.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
October 1964, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

During the appeal process, the issue of entitlement to 
service connection for hearing loss was granted in a February 
2006 rating decision.  That issue is no longer on appeal.  
The issue of entitlement to service connection for glaucoma 
with loss of vision to the left eye was withdrawn at the time 
of the August 2005 personal hearing.  


FINDINGS OF FACT

1.  The veteran's hepatitis B is not related to active 
military service or to service-connected herpes simplex of 
the penis.  

2.  The veteran's varicella zoster with left-sided neck 
swelling is not related to active military service or to 
service-connected herpes simplex of the penis.  

3.  The veteran has recurring episodes of herpes simplex on 
his penis that cover less than 5 percent of the body and no 
more than topical therapy has been required in the past 12 
month period.  


CONCLUSIONS OF LAW

1.  Hepatitis B was not incurred in or aggravated by active 
service, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  Varicella zoster with left-sided neck swelling was not 
incurred in or aggravated by active service, to include as 
due to service-connected herpes simplex of the penis or as 
due to Agent Orange exposure.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).  

3.  The criteria for a compensable rating for herpes simplex 
of the penis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.118, Diagnostic Codes (DCs) 7806, 7820 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, the December 
2003 and March 2004 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection and/or an increased rating, 
and of the division of responsibility between the veteran and 
the VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the veteran.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2006).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 


connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any 


evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Analysis - Service Connection Claims

Service medical records reflect that the veteran was treated 
for rubella and herpes simplex.  No treatment for any liver 
ailments is indicated.  Post service records show that 
hepatitis B was first noted by VA in November 2003.  When 
examined by VA in November 2003, the veteran reported that he 
occasionally had lesions all over his body.  At this time, 
there were no lesions on the genitalia.  There was a 
vesicular lesion on the left wrist that was not herpes 
simplex.  Photos from 2003 are of record and show lesions on 
the back and wrist.  

The veteran submitted photos in early 2004 showing active 
lesions on the left side of his neck and down into the 
shoulder area and on his penis.  When examined by VA in April 
2004, it was noted by the examiner that the claims file and 
photos of record were reviewed.  The examiner noted that the 
photos of the penile lesions were consistent with herpes 
simplex virus (HSV) lesions, but that the photos of the wrist 
and back did not look like HSV lesions.  The photos of the 
chest/neck area looked like shingles and were confirmed by 
virology reports.  It was noted that the veteran also 
complained of chronic outbreaks of the skin rashes on his 
body which he felt were both related to either Agent Orange 
exposure or herpes.  The veteran felt that his outbreak of 
shingles was due to his HSV penile infections.  The veteran 
said that he had penile outbreaks about once per year, but 
they were now becoming more frequent.  He took no antivirals 
when he had a flare.  He currently denied any penile lesions.  
Physical exam showed flat macular erythematic rash on the 
right shin.  



The examiner's impression was of penile HSV infection with 
photos of his genitals consistent with HSV lesions.  The 
other photos of the wrist and back were noted not to look 
like HSV lesions and consistent with varicella zoster.  The 
examiner noted that he/she found no literature linking 
genital herpes with outbreaks of shingles nor with any other 
diffuse skin conditions.  The lesion of the leg was not 
consistent with HSV lesions.  

Subsequently dated VA records through 2006 show treatment for 
various conditions, to include skin rash.  It was noted, 
however, that when seen in November 2004, the rash was not in 
the genital area.  The claimant had 2 to 3 outbreaks per year 
in the groin area and penis every year, but did not treat 
this with any medication.  He described the rash as somewhat 
painful although not itchy.  It did have an awful odor 
associated with the condition.  The veteran said that the 
rash in the groin area had no blisters.  Exam showed 
excoriated mild eczematous plaques on the medial aspects of 
the wrists and lateral left lower leg.  Photos are of record 
showing the leg and wrist rash.  The groin area was clear.  
The examiner noted that the history was unconvincing for 
genital herpes given the lack of vesicles of blisters.  If 
the veteran did have genital herpes, it was possible that his 
body rash was erythema multiforme.  The examination was not 
consistent with that diagnosis, and noted to be more likely 
simple eczema secondary to dry weather.  The veteran was also 
seen for groin rash (the left medial thigh and left side of 
the scrotum) in early 2005.  

At an August 2005 personal hearing, the veteran testified 
that his hepatitis B was first diagnosed in 2003.  However, 
submitted at the hearing was a medical article obtained from 
the internet which noted that risk factors for this condition 
included spending more than 6 months in parts of the world 
where hepatitis B was common or where a large number of 
people had been infected for a long time with hepatitis B.  
Such areas includes Southeast and Central Asia.  

Also at the 2005 hearing, the veteran testified that he was 
first aware of his skin disorder in areas other than his 
penis right after discharge from service.  He just 


lived with it.  He submitted to the claim file a medical 
report which suggested a relationship between herpes simplex 
and varicella zoster.  The article noted that while HSV could 
cause sores on areas of the body other than the lips or 
genitalia, to include the eyes of brain, this happened 
rarely.  

Of record is an October 2005 document in which it was noted 
that a VA physician had been consulted as to the veteran's 
skin condition.  The physician noted that herpes simplex and 
herpes zoster were not the same disease.  

The Board notes that the veteran's active military service 
included service in Vietnam.  In part, it is his contention 
that hepatitis B and varicella zoster resulted from exposure 
to Agent Orange.  As noted, above, VA regulations provide 
that, if a veteran was exposed to a herbicide agent during 
active service, presumptive service connection is warranted 
for certain diseases.  38 C.F.R. §§ 3.307, 3.309.  But 
neither hepatitis B or varicella zoster are among the listed 
diseases.  Thus, the veteran is not entitled to presumptive 
service connection.  

Notwithstanding the foregoing, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).  There must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  See Hickson and Pond, both supra.  

The Board notes that there are current diagnoses of hepatitis 
B and varicella zoster.  Photos reflect that a skin condition 
has been present in recent years in several areas of the body 
to include the left-side of the neck, shoulder, and chest 
area, and the wrist, back, and shin.  Moreover, it has been 
indicated that the veteran's skin condition is varicella 
zoster (in areas other than the penis).  The service medical 
records are negative for hepatitis B or varicella zoster and 
these conditions were 


first noted in 2003 and 2004, respectively.  This is around 
40 years after service discharge.  See Maxson v. Gober, 230 
F.3d 1330, 13333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  No competent medical evidence of record relates 
the veteran's hepatitis B or varicella zoster to service, or 
to service-connected herpes simplex.  In fact, the evidence 
of record reflects on more than once occasion that the 
veteran's skin problems, other than those on the penis, did 
not reflect HSV lesions, and it was specifically opined by a 
VA physician that herpes simplex and herpes zoster were not 
the same disease.  

As to the medical treatise evidence submitted, the Board 
acknowledges that the veteran was in a country where 
hepatitis B is common.  It is also acknowledged that HSV 
rarely causes blisters in areas other the genitalia, such as 
the eyes and brains.  It is pointed out, however, that the 
medical treatises submitted in support of the veteran's 
claims are very general in nature and do not address the 
specific facts of the claims before the Board.  For example, 
there is nothing in these medical treatises that acknowledges 
the opinions of record which note that the lesions in areas 
other than the penis are not consistent with HSV lesions.  
Nor do these articles acknowledge that the veteran's medical 
records are negative for medical evidence of hepatitis B or 
varicella zoster for approximately 40 years after service 
discharge.  As this generic medical journal or treatise 
evidence does not specifically state an opinion as to the 
relationship between the veteran's current symptoms and 
service from so many years before, they are insufficient to 
establish the element of medical nexus evidence.  See Sacks 
v. West, 11 Vet. App. 314 (1998).  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.



In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.3.

While the veteran has recurring inflammation of the skin, the 
etiology is known to be an infection.  The rating criteria 
for infections of the skin under DC 7820 indicate the 
infection should be rated as disfigurement, scars or 
dermatitis (DC 7806) depending on the predominant disability. 
There is no evidence of scarring or disfigurement.  The 
veteran's predominant disability is dermatitis, so the 
appropriate rating is under DC 7806.



Diagnostic Code 7806 provides that a zero percent evaluation 
will be assigned for dermatitis or eczema where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  A 10 percent evaluation 
will be assigned for dermatitis or eczema where at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  

Analysis - Herpes Simplex of the Penis

The veteran has been service-connected for herpes simplex of 
the penis for many years.  A noncompensable rating has been 
in effect since March 1969.  The veteran filed for an 
increased rating in October 2003.  At the 2005 personal 
hearing, he said that he had severe outbreaks 2 to 3 times 
per year, as well as occasional smaller eruptions.  He 
sometimes used salves, but had not tried other treatment.  
His last episodes spread to the whole left scrotum and left 
thigh.  

When examined by VA in December 2003, the genital area was 
normal.  When examined by VA in April 2004, the examiner 
noted that photos of record were consistent with HSV of the 
penis.  As noted earlier, however, the examiner opined that 
skin problems in areas other than the penis were not 
consistent with herpes simplex.  Subsequently dated records 
in November 2004 and 2005 reflect treatment for skin 
complaints in areas other than the penis, to include the left 
thigh and scrotum.  

When applying current criteria to the appropriate DCs, the 
noncompensable rating is appropriate.  In order to receive a 
compensable rating, the evidence must show systemic therapy 
involving corticosteroids or other immunosuppressive drugs 
within the past 12 months or involvement of at least 5 
percent of the entire body.  The veteran has indicated the 
use of topical salves.  No evidence of any systemic therapy 
is of record.  

Moreover, from the descriptions in the reports and the 
pictures of record, it is clear that herpes simplex of the 
penis does not affect at least 5 percent of the veteran's 
body.  Therefore, the claim on appeal must be denied.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra.  


ORDER

Service connection for Hepatitis B is denied.  

Service connection for varicella zoster with left-sided neck 
swelling is denied.  

Entitlement to a compensable rating for herpes simplex of the 
penis is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


